IMAX CORPORATION
EXHIBIT 10.14
AMENDED EMPLOYMENT AGREEMENT
          This agreement amends the amended employment agreement (the
“Agreement”) between Richard L. Gelfond (the “Executive”) and IMAX Corporation
(the “Company”) dated July 1, 1998, as amended, on the same terms and conditions
except as set out below:

1.   Employment. Effective April 1, 2009, the Executive shall assume the role of
the Company’s sole Chief Executive Officer through the remainder of the Term.  
2.   Term. The term of the Agreement is extended until December 31, 2010 (the
“Term”).   3.   Cash Compensation. The Executive shall continue to be paid a
base salary at the rate of $500,000 per year for 2009. Effective January 1,
2010, the Executive shall be paid a base salary at the rate of $600,000 per
year. Executive’s bonus shall continue to be up to two times salary. Such bonus
shall be at the discretion of the Board of Directors and shall be based upon the
success of the Company in achieving the goals and objectives set by the Board
after consultation with the Executive. If the Executive’s employment is
terminated without Cause prior to the end of the Term, the Executive shall be
entitled to no less than a pro-rata portion of his median bonus target
(i.e. one times salary). For purposes of clarity, if Executive’s employment is
terminated for any reason during the Term and Executive becomes eligible to
receive retirement benefits as provided under that July 2000 Supplemental
Executive Retirement Plan, as amended, Executive shall no longer be entitled to
receive any cash compensation hereunder.   4.   Incentive Compensation. The
Executive shall be granted as soon as practicable, in accordance with the terms
of the IMAX Stock Option Plan (the “Plan”), stock options to purchase 500,000
common shares of the Company (the “Options”) at an exercise price per Common
Share equal to the Fair Market Value, as defined in the Plan. The Options shall
have a 10-year term and vest as follows:

                Number of Options   Vesting Date
 
       
 
  100,000   April 1, 2009
 
  100,000   October 1, 2009
 
  100,000   January 1, 2010
 
  100,000   May 1, 2010
 
  100,000   September 1, 2010

 



--------------------------------------------------------------------------------



 



The vesting of the Options shall be accelerated upon a “change of control” as
defined in the Agreement, and shall be governed, to the extent applicable, by
the provisions in the Agreement regarding change of control.

5.   The entering into this agreement shall not prejudice any rights or waive
any obligations under any other agreement between the Executive and the Company.

DATED as of December 11, 2008.

                  AGREED AND ACCEPTED:    
 
                      /s/ Richard L. Gelfond                   Richard L.
Gelfond    
 
 
                IMAX CORPORATION    
 
           
 
  Per:     /s/ Garth M. Girvan
 
   
 
      Name: Garth M. Girvan    
 
      Title: Director    

 